The Court
This is a street assessment case. The first point presented, that an item of forty dollars for printing was included in the assessment, has been repeatedly passed upon by this court, adversely to the appellant.
The second point is, that the board of supervisors, when a street was ordered to be macadamized, had not power, under the act of April 1, 1872 (Stats. 1871-2, p. 804), to order the construction of rock gutter-ways. By section 3 of the act, the board was authorized to order the street to be macadamized, “ and to order any other work to be done which shall be necessary to make and complete the whole or any portion of said streets,” etc. We think it was competent for the board to determine that rock gutter-wavs were necessary to complete the macadamizing of the street. The only substantial difference between the two methods seems to be, that in constructing the gutter-ways, the rock was to be hand-laid instead of. being spread, as in macadamizing. Doubtless the board deemed this process necessary, in order to protect the work from washing.
Judgment and order affirmed.